IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1115
                              Filed August 27, 2014

IN THE INTEREST OF J.V. and A.V.,
      Minor Children,

S.G., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Woodbury County, Julie

Schumacher, District Associate Judge.



       A mother appeals the district court order adjudicating her children to be in

need of assistance. AFFIRMED.



       Zachary S. Hindman of Bikakis, Mayne, Arneson, Hindman & Hisey, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, Bruce L. Kempkes, Assistant Attorney

General, Patrick A. Jennings, County Attorney, and J. Aaron Kirsch, Assistant

County Attorney, for appellee.

       Joseph W. Kertels of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor children.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                       2



BOWER, J.

      A mother appeals the juvenile court order adjudicating her children to be in

need of assistance (CINA) pursuant to Iowa Code section 232.2(6)(c)(2) (2013).

I.    BACKGROUND FACTS AND PROCEEEDINGS

      S.G.is the mother of two children: J.V. born in 2011, and A.V. born in

2010. The whereabouts of the children’s father is unknown.

      The Iowa Department of Human Services (DHS) first became aware of

J.V. and A.V. in August 2013 when the child protection unit received a report

concerning A.V., who had been found outside the mother’s apartment at 4 p.m.

When law enforcement informed the mother of the incident, she responded she

had been sleeping.   The manager of the apartment complex indicated A.V. had

been found alone outside the apartment on six separate occasions.

      The State filed a petition in September 2013 alleging the children were

children in need of assistance. Before the November hearing, the parties agreed

to suspend the hearing based upon the mother’s agreement to cooperate with

services. The juvenile court approved this agreement on November 25, 2013.

On December 31, 2013, the court set a review hearing for January 30, 2014 to

again ensure the mother continued to cooperate with services.

      Testimony at the adjudication hearing showed DHS worked with the

mother by installing new locks and door knobs to prevent future escapes by A.V.

Testimony also revealed the mother’s ongoing issues of allowing strangers, or

“friends of friends,” into her home. The mother acknowledged she has an “open

door” policy and she would let anyone come around her kids.            Her policy
                                        3



exposed the children to a dangerous suspected murderer on January 28, 2014,

just three days before the review hearing. After a neighbor removed the children

from the mother’s home, law enforcement confronted and killed a suspected

murderer in the home. Subsequently, the children were removed by court order

because of the circumstances surrounding the shooting.         The court held a

temporary removal hearing and contested adjudication on March 28, 2014. The

court found the mother did not consistently exercise visitation after the children

had been removed—she arrived late, left early, or on occasion, cancelled. The

mother blamed the inconsistency of her visitations on her personal investigation

into the removal of her children. She also claimed visiting her children made her

very emotional. The mother agreed she suffers from depression, causing an

erratic sleep schedule, but she does not believe she needs counseling. The

court, using the appropriate clear-and-convincing-evidence standard, found A.V.

and J.V. were CINA under Iowa Code section 232.2(6)(c)(2) (2013).

      The court held a dispositional hearing on June 13, 2014. At the hearing,

the mother requested her children be returned, and the court set a dispositional

review hearing rather than a permanency hearing in five months.        The court

reviewed the mother’s progress and noted she had moved to a friend’s trailer in

South Sioux City, Nebraska, was unemployed, and on the advice of her attorney

was looking into mental health counseling. The court set a CINA dispositional

review/permanency hearing for November and ordered the mother to submit to a

psychological evaluation and attend a parenting skills class. The court left the

children in foster care, and the mother appeals.
                                        4



II.    STANDARD OF REVIEW

       Our review of CINA proceedings is de novo. In re Long, 313 N.W.2d 473,

482 (Iowa 1981). We review “both the facts and the law, and we adjudicate

rights anew.” In re T.A.L., 505 N.W.2d 480, 482 (Iowa 1993). “Although we give

weight to the factual determinations of the juvenile court, especially when

considering the credibility of witnesses, we are not bound by them.” Id. The

paramount consideration in CINA proceedings is the best interests of the child.

In re D.T., 435 N.W.2d 323, 329 (Iowa 1989). “The presumption a child’s best

interests will be served by leaving the child with the child’s parent is not

conclusive.” Id. “It is the duty of the State, as parens patriae, to see that every

child within its borders receives proper care and treatment.” Id. We will thus

uphold an adjudicatory order only if there is clear and convincing evidence

supporting the statutory grounds cited by the juvenile court.          Iowa Code

§ 232.96(2) (2013); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

III.   ANALYSIS

       The mother raises four arguments on appeal: (1) The State caused the

suspected murderer to be in the mother’s home, therefore his presence cannot

serve as the basis of the court’s CINA ruling; (2) A.V. being found outside the

apartment seven months prior to the adjudication cannot serve as the basis of

the court’s CINA ruling; (3) the mother living with a friend does not support the

court’s CINA ruling; and (4) the mother’s difficulty in attending scheduled visits

was caused by the State and cannot serve as a basis of support for the CINA
                                           5



ruling. We keep these arguments in mind while conducting our de novo review of

the record.

       In essence, the mother argues the court did not rely on clear and

convincing evidence to make a finding, under section 232.2(6)(c)(2), her children

were in need of assistance. Iowa Code section 232.2(6)(c)(2) defines a child in

need of assistance as an unmarried child “[w]ho has suffered or is imminently

likely to suffer harmful effects as a result of any of the following: The failure of the

child’s parent . . . to exercise a reasonable degree of care in supervising the

child.” The mother blames the State for creating a situation where the children

were potentially exposed to harm. She believes the State’s actions in having an

informant bring the suspected murderer to her apartment is the sole cause of the

CINA proceeding.

       While it is unfortunate he incident on January 28 occurred in the mother’s

apartment, the incident merely exposed the unresolved issues with the mother’s

care in supervising the children. By allowing anyone into her home, the mother

subjected the children to imminent harm. Testimony showed the mother has yet

to internalize the potential harm strangers could cause her children.           Further

limiting the mother’s ability to “exercise reasonable care” in the supervision of her

children is her lack of employment to support the children and her tendency to

drive illegally without regard for future consequences. The mother also

acknowledges she suffers from severe depression. The combination of these

factors support the court’s finding by clear and convincing evidence J.V. and A.V.

are children in need of assistance. Iowa Code § 232.96(9) (stating the court
                                         6



must find facts established by clear and convincing evidence to enter an order

adjudicating a child to be a child in need of assistance).

       We conclude the record before us contains clear and convincing evidence

the children are imminently likely to suffer harmful effects as a result of the

mother’s failure to exercise a reasonable degree of care in supervising the

children.

       AFFIRMED.